Citation Nr: 1513311	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier (EED) than December 15, 2010 for the grant of service connection for right inguinal hernia, to include as due to clear and unmistakable (CUE) error in a September 1949 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, granting service connection for a right inguinal hernia and assigning a 60 percent evaluation therefor, effective from December 15, 2010.

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in March 2014.  A transcript of that proceeding is of record.

The Board remanded the claim in April 2014. There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for continuing abdominal distress due to unsuccessful inservice hernia operations was denied by the RO in September 1949; the Veteran did not appeal the denial and it became final. 

2.  The Veteran's claim to reopen a previously denied claim for entitlement to service connection for right inguinal hernia was received by VA on December 15, 2010; there is no document in the claims file received after September 1949 and prior to December 15, 2010 that can be construed as a claim, formal or informal, to reopen a previously denied claim for service connection for continuing abdominal distress due to unsuccessful inservice hernia operations.

3.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in September 1949, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The September 1949 RO decision that denied entitlement to service connection for continuing abdominal distress due to unsuccessful inservice hernia operations did not contain clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The criteria for an effective date earlier than December 15, 2010 for the award of service connection for right inguinal hernia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the determinative facts in a claim for CUE are the facts and the law at the time of the initial adjudication.  Consequently, the general duties to notify and assist are not applicable.  With regard to a claim for EED, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

I.  Legal Criteria

A.  CUE

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245 ; Russell, 3 Vet. App. at 313-14.

B.  EED

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A.  CUE

Historically, the Veteran's initial claim for entitlement to service connection for hernia-related complications was denied by the RO in a decision dated in September 1949.  The Veteran did not appeal the decision and it became final.  In December 2010, the Veteran filed a claim to reopen the previously denied claim.

In a January 2012 rating decision, the RO granted service connection for right inguinal hernia, effective from December 15, 2010.  The Veteran contends that the effective date should be in 1949, when he had originally filed a claim for his hernia related condition.  In his March 2014 Board hearing testimony, the Veteran asserted that perhaps the previous 1949 RO decision was incorrect because the RO rated his scar at the time, but he had filed for the hernia condition.  He feels that the hernia claim remained pending and unadjudicated from the time of entry of the September 1949 determination.

For the reasons that follow, the Board concludes that the evidence of record is against a finding that there was CUE in the 1949 decision.

The Veteran separated from service in May 1946.  He submitted a claim to VA in April 1949 for entitlement to service connection for continuing abdominal distress due to unsuccessful inservice hernia operations.  This was followed by the RO's May 1949 request that he submit a medical statement from his family physician setting forth the date of any examination, the diagnosis made, and the treatment prescribed.  In the absence of any reply, the RO advised the Veteran in August 1949 that he had failed to submit medical evidence showing his present physical condition in support of his claim and that unless that evidence was submitted within 30 days, it may be necessary to enter a disallowance of his claim.  This was followed by the RO's adjudication in September 1949 of his pending claim, in which much of the foregoing was outlined and that the claim was to be rated on the basis of the evidence on file to date, which was noted to include surgical reports indicating right inguinal hernia surgery in service and a physical examination at service discharge that showed only a healed, non-symptomatic right inguinal scar.  Therefore, the RO based the decision on the Veteran's service treatment records (STR) and the relevant medical records they held.  As discussed above, the Veteran was asked to submit additional medical records, if they existed, but failed to do so.

Written notice of the September 1949 action and the Veteran's appellate rights was furnished to him at his address of record in September 1949 correspondence and no appeal as to that rating action was received by VA within the one-year period following the date of that notice.  This was followed by receipt by VA in December 2010 of the Veteran's claim for service connection for a right inguinal hernia, which was accompanied by private medical evidence indicating the existence of a right inguinal hernia since at least 1986 and which prompted VA to seek an opinion from a VA medical professional who linked the Veteran's right inguinal hernia to service.  Service connection for a right inguinal hernia was then established by a rating decision in January 2012, effective from the date of claim in December 2010.

The Veteran testified, and his wife has also submitted lay evidence, about an accident the Veteran suffered during service and his subsequent surgery for hernia.  Those facts are not in question.  The STRs clearly show the Veteran's surgery.  The crux of the Veteran's argument is that he still had hernia when he separated from service and continued to have it in 1949 and through the present day.  However, the only medical evidence that was presented for review to the RO in 1949 was the STRs.  Included in the STRs was the separation examination, which noted no hernia.  There was no medical evidence showing that the Veteran had a current condition in 1949 and he submitted no evidence that such records existed.

In answer to the Veteran's argument that the issue remained unadjudicated in 1949, the RO noted in the notice dated in May 1949 that the Veteran's claim was for an "abdominal condition."  The RO sought medical evidence to establish a current condition, and when that evidence was not provided, the claim was denied.  He was only service connected for the scar from the surgery.  It is clear from the May 1949 notice, the August 1949 notice and the September 1949 decision, was considering the Veteran's claim on the basis of any and all conditions related to his abdomen.  The September 1949 notice letter regarding the grant of service connection for the scar characterized the issue as "Right Inguinal Scar, Post Operative healed, Non-Symptomatic." 

As noted above, the September 1949 rating decision reflects that pertinent STRs were reviewed by the RO.  The RO denied the Veteran's claim because the hernia was noted to be nonsymptomatic in the only medical evidence then of record.  Disagreements as to how facts are weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. 310 (1992).

The claim file, at the time of the September 1949 RO decision, did not contain a clinical opinion which indicated that the Veteran had a current hernia condition, other than the scar, related to, or aggravated by, active service.

As noted above, CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels a conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1994). 

A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The evidence reflects that the RO considered the facts in evidence at the time of its denial in 1949, and correctly applied the law; thus there was no CUE.

B.  EED

As there was no CUE in the 1949 decision, an effective date must be based on the date of receipt of claim upon which service connection was granted, in this case in December 2010, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  See also 38 C.F.R. § 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

While the Veteran contends he has had a hernia condition since service, service connection could not have been granted by the RO prior to receipt of a claim and evidence that the disability was causally related to service.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  The treatment records from 1986 do not constitute a formal or informal claim.  There was no other claim before December 15, 2010.

The Veteran did not appeal the denial of his claim in 1949, and there was no CUE in the 1949 decision; therefore, the effective date awarded in the present case must be based on VA's receipt of the next claim, which was in December 2010.  Hence, the presently assigned effective date of December 15, 2010, is appropriate and there is no basis for an award of service connection for right inguinal hernia prior to that date.


ORDER

Entitlement to an effective date earlier than December 15, 2010 for an award of service connection for right inguinal hernia, to include based on clear and unmistakable error (CUE) in a September 1949 rating decision which denied entitlement to service connection, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


